Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

FOURTH AMENDMENT, dated May 23, 2013 (the “Fourth Amendment”), to that certain
Credit Agreement, dated June 30, 2009 (as amended, the “Credit Agreement”),
among Hill International, Inc., as borrower (the “Borrower”), Bank of America,
N.A. as administrative agent (the “Administrative Agent”) and the Lenders (as
defined therein).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have provided certain
loans and letters of credit to the Borrower which remain outstanding;

 

WHEREAS, in connection with the Credit Agreement, the Borrower executed that
certain Guarantee and Collateral Agreement, dated June 30, 2009 (the “Collateral
Agreement”) pursuant to which, among other things, the Borrower and the other
Grantors (as defined therein) guarantied the Obligations and granted in favor of
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in substantially all of their assets;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth herein to provide for, among
other things, the ability to incur further Indebtedness and to make further
Investments, and the Administrative Agent and the Lenders are willing to do so,
but only on the terms and conditions set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1                                   General.  Terms defined in the
Credit Agreement and used herein shall, unless otherwise indicated, have the
meanings given to them in the Credit Agreement.  Terms defined and used in this
Fourth Amendment shall have the meanings given to them in this Fourth Amendment.

 

Section 1.2                                   Amendments to Existing
Definitions.  Section 1.01 of the Credit Agreement is hereby amended by
modifying certain definitions contained therein as follows:

 

“Applicable Rate” is hereby amended by deleting the references to
“Section 7.03(b)(v)” therein and substituting therefor “Section 7.03(b)(vi)” and
by deleting the reference to “Pricing Level 4” in the second paragraph contained
therein and substituting therefor “Pricing Level 13”.

 

“Excluded Taxes” is hereby deleted in its entirety and replaced with:

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, Lender or L/C Issuer, as the case may be, or required
to be withheld or deducted from a payment to the Administrative Agent, Lender or
L/C Issuer, as the case may be: (a) Taxes imposed on or measured by net income
(however denominated), franchise

 

--------------------------------------------------------------------------------


 

Taxes, and branch profits Taxes, in each case (i) imposed as a result of the
Administrative Agent, Lender or L/C Issuer, as the case may be, being organized
under the laws of, or having its principal office or, in the case of any Lender,
its Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes; (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office;
(c) Taxes attributable to the failure of the Administrative Agent, Lender or L/C
Issuer, as the case may be, to comply with Section 3.01(e); and (d) any U.S.
federal withholding Taxes imposed pursuant to FATCA.

 

Section 1.3                                   Additional Definitions. 
Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in alphabetical order:

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Foreign Letters of Credit” means Letters of Credit issued hereunder for the
account of wholly-owned Subsidiaries that are not Loan Parties or Gerens in the
ordinary course of business, and in the case of Gerens, not to exceed $1 million
in L/C Obligations outstanding at any time (until such time as Gerens becomes a
wholly-owned Subsidiary).

 

“Fourth Amendment” means the Fourth Amendment to Credit Agreement, dated May 23,
2013.

 

“Fourth Amendment Effective Date” means the Fourth Amendment Effective Date, as
defined in the Fourth Amendment.

 

“Gerens” has the meaning specified in Section 7.03(l).

 

“L/C Compliance Certificate” means a certificate substantially in the form of
Exhibit H.

 

“Maximum Cash Collateral Amount” means cash and other assets with a value of
$22,000,000; provided that, after the receipt by the

 

2

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary of the return of the cash collateral securing the
NBAD Performance Bond, the Maximum Cash Collateral Amount shall be $20,000,000.

 

“NBAD Performance Bond” means an existing performance bond letter of credit
issued by National Bank of Abu Dhabi in connection with the Qatar Rail Project.

 

“Oman Airports Project” means the project under which Hill International, LLC,
an affiliate of the Borrower, has entered or will enter into a two-year contract
with the Government of the Sultanate of Oman represented by the Ministry of
Transport and Communications and Public Authority for Civil Aviation to provide
consulting engineering services in connection with the expansion and
modernization of the Muscat International and Salalah International Airports in
Oman.

 

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, Taxes imposed as a result
of a present or former connection between it and the jurisdiction imposing such
Tax (other than connections arising from such party having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Qatar Rail Project” means the project under which the Borrower, through its
Qatar branch, has entered or will enter into a four-year contract with the Qatar
Railways Company to provide project management services in connection with the
construction of the “Green Line,” one of four lines of the Doha Metro system in
Qatar.

 

“QNB” means the Qatar National Bank.

 

“QNB Facility” has the meaning set forth in Section 7.02(h).

 

ARTICLE II

AMENDMENTS

 

Section 2.1                                   Amendments to Section 3.01
(Taxes).  Section 3.01(a) of the Credit Agreement is hereby amended by adding
the following new clause (iii):

 

(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and

 

3

--------------------------------------------------------------------------------


 

documentation it has received pursuant to subsection (e) below, (B) the Borrower
or the Administrative Agent, to the extent required by such Laws, shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower or Administrative Agent, as applicable, shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

Section 2.2                                   Amendments to Section 3.01
(Taxes).  Section 3.01(e)(ii) of the Credit Agreement is hereby amended by:
(i) deleting the word “and” at the end of clause (A) therein; (ii) deleting the
“.” at the end of clause (B)(V) therein and replacing it with “; and”; and
(iii) adding the following new clause (C):

 

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Section 2.3                                   Amendment to Section 4.02
(Conditions to all Credit Extensions).  Section 4.02(c) of the Credit Agreement
is hereby amended by replacing the “.” at the end thereof with “and, in the case
of a request for an issuance of a Letter of Credit, a duly completed L/C
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower.”

 

4

--------------------------------------------------------------------------------


 

Section 2.4                                   Amendments to Section 7.02
(Indebtedness).  Section 7.02(h) of the Credit Agreement is hereby amended by:
(i) deleting the word “and” at the end of clause (a)(iii) therein; (ii) deleting
the “;” at the end of clause (b) therein and replacing it with “and”; and
(iii) adding the following new clause (c):

 

(c) in addition to Indebtedness otherwise permitted under Section 7.02
(including clauses (a) and (b) of this subsection), up to $17,000,000 under an
unsecured letter of credit facility (including any loans arising thereunder as a
result of outstanding reimbursement obligations) to be provided by QNB (the “QNB
Facility”), consisting of the following: (i) $6,000,000 in the form of a
non-revolving letter of credit issued by QNB in connection with the Qatar Rail
Project for an advance payment guarantee thereunder; and (ii) $11,000,000 in the
form of a revolving letter of credit facility for the following purposes:
(A) $2,700,000 shall be for tender bonds; (B) $6,900,000 shall be for
performance bonds (including $6,000,000 to be used solely for the replacement of
the NBAD Performance Bond); and (C) $1,400,000 shall be for advance payment
guarantees;

 

Section 2.5                                   Amendments to Section 7.03
(Investments).  Section 7.03(b) of the Credit Agreement is hereby deleted in its
entirety and replaced with:

 

(b) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the Third Amendment Effective Date, (ii) additional
Investments by the Borrower and its Subsidiaries in Loan Parties,
(iii) additional Investments by Subsidiaries of the Borrower that are not Loan
Parties in other Subsidiaries that are not Loan Parties, including Investments
by Hill N.V. and Gerens (each as defined in Section 7.03(l)) made by honoring
the underlying obligations described in clauses (i), (ii) and (iii) of
Section 7.03(l), (iv) Investments described in Section 7.02(p), (v) so long as
no Default has occurred and is continuing or would result from such
Investment, Investments outstanding on the Fourth Amendment Effective Date or
thereafter consisting of Foreign Letters of Credit, provided that the aggregate
amount outstanding at any time of L/C Obligations of all Foreign Letters of
Credit issued after the Fourth Amendment Effective Date shall not exceed
$7,000,000 except to the extent of the aggregate face amounts of Foreign Letters
of Credit existing as of the Fourth Amendment Effective Date upon the expiry of
the same subsequent to the Fourth Amendment Effective Date, and, in any event,
the aggregate amount outstanding at any time of L/C Obligations of all Foreign
Letters of Credit issued after the Fourth Amendment Effective Date shall not
exceed $11,800,000, (vi) so long as no Default has occurred and is continuing or
would result from such Investment, additional cash Investments by the Loan
Parties in wholly-owned Subsidiaries that are not Loan Parties (but not for the
purposes described in Section 7.03(l) or clauses (v) or (vii) of this
Section 7.03(b)) in an aggregate amount made from and after the Third Amendment
Effective Date not to exceed

 

5

--------------------------------------------------------------------------------


 

$4,000,000 at any time outstanding, (vii) additional Investments by Loan Parties
in wholly-owned Subsidiaries that are not Loan Parties solely in connection with
the Qatar Rail Project and the Oman Airports Project; provided that, as of the
last day of each month as set forth on Schedule I to the Fourth Amendment, the
amount of such Investments calculated on a net basis (which calculation shall
include cash repatriated to the Borrower out of income from the Qatar Rail
Project and the Oman Airports Project) shall not exceed the corresponding amount
set forth opposite each such date on such Schedule I to the Fourth Amendment,
and (viii) Investments by the Borrower in the form of a guaranty of all or any
portion of the QNB Facility;

 

Section 2.6                                   Amendments to Exhibits.  The
Credit Agreement is hereby amended by adding Exhibit H thereto, in the form of
Exhibit A to this Fourth Amendment.

 

ARTICLE III

AGREEMENTS

 

Section 3.1                                   Outstanding Obligations.  The
Borrower acknowledges and agrees that as of May 20, 2013, the Borrower is
indebted to the Lenders in the Outstanding Amount of $57,331,569.64 (inclusive
of $16,831,569.64 of Letters of Credit obligations) plus accrued interest and
fees thereon.

 

Section 3.2                                   Foreign Facilities/Collateral. 
Notwithstanding anything to the contrary in the Credit Agreement or any Loan
Document, (i) no more than the Maximum Cash Collateral Amount at any time may be
provided as collateral for obligations under all credit facilities being
provided by lenders located outside of the United States to any Loan Party or
any Subsidiary and (ii) if the cash collateral (the “NBAD Cash Collateral”)
securing the existing letter of credit issued by National Bank of Abu Dhabi as a
performance guaranty in connection with the Qatar Rail Project (the “Qatar Rail
L/C”) is released to the Borrower or any Subsidiary, the Borrower shall cause
the NBAD Cash Collateral to be transferred to the Borrower and will apply said
funds to the prepayment of the Revolving Loans (but not to the reduction of the
Commitments).

 

Section 3.3                                   Amendment Fee.  The Borrower shall
pay to the Administrative Agent, for the account of each Lender that executes
this Fourth Amendment on a pro rata basis, an amendment fee in the aggregate
amount of $150,000 (the “Amendment Fee”).

 

Section 3.4                                   Binnington Acquisition.  Solely in
connection with the proposed Stock-Based Acquisition of Binnington Copeland and
Associates (Pty) Ltd. and BCA Training (Pty), Ltd., the Lenders hereby agree
that the Minimum Liquidity Requirement under Section 7.03(f)(iv)(C) of the
Credit Agreement is hereby waived.

 

Section 3.5                                   Financial Advisor. By no later
than 30 days following the Fourth Amendment Effective Date, the Borrower shall
retain a financial advisor, which financial advisor will (a) be reasonably
acceptable to the Administrative Agent, (b) be retained on terms and conditions
reasonably acceptable to the Administrative Agent, (c) report directly to the
Borrower’s board of directors, (d) have the duties set forth on Schedule II
hereto, and (e) be

 

6

--------------------------------------------------------------------------------


 

directly accessible to the Administrative Agent and its professionals and
authorized to respond directly to reasonable information requests of the
Administrative Agent and its professionals.  Failure to timely retain said
financial advisor will constitute an immediate Event of Default.

 

ARTICLE IV
EFFECTIVE DATE

 

This Fourth Amendment shall become effective as of the date (the “Fourth
Amendment Effective Date”) when each of the following has been satisfied or
waived in accordance with the terms hereof:

 

(a)                                 Receipt by the Administrative Agent of
counterparts of the Fourth Amendment executed by the Borrower, the
Administrative Agent and the Required Lenders;

 

(b)                                 Receipt by the Administrative Agent of
counterparts of the Consent and Reaffirmation of Guaranty, annexed hereto,
executed by each Guarantor;

 

(c)                                  Receipt by the Administrative Agent of an
amendment to the Second Lien Credit Agreement, providing for, among other
things, allowance of Indebtedness and Investments in connection with the Qatar
Rail Project and the Oman Airports Project, duly executed and in form and
substance satisfactory to the Administrative Agent and its counsel in their sole
discretion;

 

(d)                                 Receipt by the Administrative Agent of a
written acknowledgement from NBAD in form and substance reasonably acceptable to
the Administrative Agent, confirming that NBAD will, promptly upon the
replacement of the Qatar Rail L/C, release the NBAD Cash Collateral securing
said letter of credit and pay the amount thereof to the Borrower;

 

(e)                                  Receipt by the Administrative Agent of the
original promissory note in the principal amount of $1,700,000 made by Donald
Boyken in favor of the Borrower, which note shall constitute a Pledged Note
under the terms of the Guarantee and Collateral Agreement;

 

(f)                                   Payment by the Borrower to the
Administrative Agent, for the account of each Lender that executes this Fourth
Amendment on a pro rata basis, of the Amendment Fee; and

 

(g)                                  Payment by the Borrower of reasonable
out-of-pocket expenses of the Administrative Agent, including reasonable fees
and expenses of Katten Muchin Rosenman LLP, counsel for the Administrative
Agent, and Capstone Advisory Group, LLC, financial advisor for the
Administrative Agent.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1                                   Continuing Effect of the Credit
Agreement.  The Borrower, the Administrative Agent and the Lenders hereby
acknowledge and agree that the Credit Agreement shall continue to be and shall
remain unchanged and in full force and effect in accordance with

 

7

--------------------------------------------------------------------------------


 

its terms, except as expressly modified hereby, and is hereby in all respects
ratified and confirmed.  Any terms or conditions contained in this Fourth
Amendment shall control over any inconsistent terms or conditions in the Credit
Agreement.

 

Section 5.2                                   No Waiver.  Except as expressly
provided herein, nothing contained in this Fourth Amendment shall be construed
or interpreted or is interpreted or intended as a waiver of or any limitation on
any rights, powers, privileges or remedies that the Administrative Agent or the
Lenders have or may have under the Credit Agreement or applicable law on account
of any Default or Event of Default or otherwise.

 

Section 5.3                                   Representations and Warranties. 
Borrower hereby represents and warrants as of the date hereof that, after giving
effect to this Fourth Amendment, (a) all representations and warranties
contained in the Credit Agreement are true and correct in all material respects
with the same effect as if made on and as of such date, except to the extent any
of such representations and warranties relate to a specific date, in which case
such representations and warranties shall be deemed true and correct on and as
of such date and (b) after giving effect to this Fourth Amendment, no Default or
Event of Default exists.

 

Section 5.4                                   Reaffirmation of Covenants. 
Borrower hereby expressly reaffirms each of the covenants made by it in the
Credit Agreement and the Loan Documents.

 

Section 5.5                                   Release.  The Borrower, on behalf
of itself and its Subsidiaries, successors, assigns and other legal
representatives (each a “Releasing Party”) hereby releases, waives, and forever
relinquishes all claims, demands, obligations, liabilities and causes of action
of whatever kind or nature (collectively, the “Claims”), whether known or
unknown, which any of them have, may have, or might assert at the time of the
execution of this Fourth Amendment or in the future against the Administrative
Agent, the Lenders and/or their respective present and former parents,
affiliates, participants, officers, directors, employees, agents, attorneys,
accountants, consultants, successors and assigns (each a “Releasee”), directly
or indirectly, which occurred, existed, were taken, permitted or begun from the
beginning of time through the date hereof, arising out of, based upon, or in any
manner connected with (a) the Loan Documents and/or the administration thereof
or the Obligations created thereby, (b) any discussions, commitments,
negotiations, conversations or communications with respect to the refinancing,
restructuring or collection of any Obligations related to the Credit Agreement,
any other Loan Document and/or the administration thereof or the Obligations
created thereby, or (c) any matter related to the foregoing; provided, however,
that (i) the foregoing shall not release Claims arising following the date
hereof, and (ii) such release shall not be available to the extent that such
Claims are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of a Releasee.

 

Section 5.6                                   Covenant Not to Sue.  Each
Releasing Party hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged by such Releasing Party pursuant to
Section 6.6 above.  If a Releasing Party violates the foregoing covenant, all
Releasing Parties agree to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

 

8

--------------------------------------------------------------------------------


 

Section 5.7                                   Reference to and Effect on the
Loan Documents.  On and after the date hereof and the satisfaction of the
conditions contained in Article IV of this Fourth Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the “Credit Agreement”, and each reference in the other Loan
Documents to “the Credit Documents”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.  For purposes of the Credit Agreement, all
of the agreements of the Borrower and the Guarantors contained in this Fourth
Amendment shall be deemed to be, and shall be, agreements under the Credit
Agreement.

 

Section 5.8                                   Payment of Expenses.  The
Borrower, on behalf of itself and its Subsidiaries, agrees to pay or reimburse
the Administrative Agent for all of its reasonable out of pocket costs and
expenses incurred in connection with the negotiation and documentation of this
Fourth Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.  In furtherance
hereof and the provisions of the Credit Agreement, each of the Loan Parties
jointly and severally agrees to reimburse the Administrative Agent for all such
costs, fees and expenses (including but not limited to reasonable fees and
expenses of its counsel).

 

Section 5.9                                   Lender
Reaffirmation, Indemnification and Authorization.  Each Lender acknowledges,
reaffirms and ratifies its obligation to indemnify and hold harmless the
Administrative Agent and its directors, officers, employees and agents pursuant
to, and subject to, the terms and conditions of Section 10.04 of the Credit
Agreement, (the “Administrative Agent’s Indemnity”) and acknowledges and agrees
that the Administrative Agent’s Indemnity (subject to the terms and conditions
hereof) shall apply to any and all acts or omissions of the Administrative Agent
taken or omitted to be taken pursuant to, arising out of, in connection with or
in respect to this Fourth Amendment or any of the other Loan Documents.  Each
Lender hereby grants to the Administrative Agent all requisite authority to
enter into or otherwise become bound by the Intercreditor Agreement and to bind
the Lenders thereto by the Administrative Agent’s entering into or otherwise
becoming bound thereby, and no further consent or approval on the part of the
Lenders is or will be required in connection with the performance of the
Intercreditor Agreement.

 

Section 5.10                            Counterparts.  This Fourth Amendment may
be executed by one or more of the parties hereto in any number of separate
counterparts (which may include counterparts delivered by facsimile transmission
or electronic mail) and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.  Any executed counterpart delivered
by facsimile transmission or electronic mail shall be effective for all purposes
hereof.

 

Section 5.11                            Waiver.  The Administrative Agent and
the Lenders hereby waive any Event of Default arising under Section 8.01(e) of
the Credit Agreement due to the non-compliance by the Borrower and its
Subsidiaries with the provisions of Section 7.03(b)(iv)(y) of the Second Lien
Credit Agreement (as in effect immediately prior to the Fourth Amendment
Effective Date) with respect to the requirement to satisfy the Minimum Liquidity
Requirement (as defined in the Second Lien Credit Agreement).

 

9

--------------------------------------------------------------------------------


 

Section 5.12                            GOVERNING LAW.  THIS FOURTH AMENDMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS FOURTH AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES TO FOLLOW]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered by their respective proper and duly authorized
agents as of the date first written above.

 

 

BORROWER:

 

 

 

HILL INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

Fourth Amendment - Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Angela Larkin

 

Name:

Angela Larkin

 

Title:

Assistant Vice President

 

Fourth Amendment - Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A., as Lender, Swing Line Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ John M. Schuessler

 

Name:

John M. Schuessler

 

Title:

Senior Vice President

 

Fourth Amendment - Signature Page

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Robert P. Harvey

 

Name:

Robert P. Harvey

 

Title:

Senior Vice President

 

Fourth Amendment - Signature Page

 

--------------------------------------------------------------------------------


 

 

THE PRIVATEBANK AND TRUST COMPANY, as Lender

 

 

 

 

 

By:

/s/ Joseph G. Fudacz

 

Name:

Joseph G. Fudacz

 

Title:

Managing Director

 

Fourth Amendment - Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Christopher B. Gribble

 

Name:

Christopher B. Gribble

 

Title:

Vice President

 

Fourth Amendment - Signature Page

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION OF GUARANTY

 

Each Guarantor hereby consents to the execution and delivery by the Borrower of
the Fourth Amendment to Credit Agreement, dated May 23, 2013 (the “Fourth
Amendment”) relating to the Credit Agreement dated June 30, 2009 (the “Credit
Agreement”) among Hill International, Inc. as borrower, Bank of America, N.A.,
as administrative agent and the lenders party thereto (capitalized terms used
herein but not otherwise defined herein shall have the meanings set forth in the
Credit Agreement), and jointly and severally ratifies and confirms the terms of
the Guarantee and Collateral Agreement with respect to the indebtedness now or
hereafter outstanding under the Credit Agreement, as amended.  Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained in the
Credit Agreement, the Fourth Amendment or any other Loan Document, or any
actions now or hereafter taken by the Lenders with respect to any obligation of
the Borrower, the Guarantee and Collateral Agreement (i) is and shall continue
to be a primary obligation of such Guarantor, (ii) is and shall continue to be
an absolute, unconditional, joint and several, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms.  Except as expressly set forth therein,
nothing contained in the Fourth Amendment shall release, discharge, modify,
change or affect the original liability of such Guarantors under the Guarantee
and Collateral Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES TO FOLLOW]

 

--------------------------------------------------------------------------------


 

 

BOYKEN INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman

 

 

 

 

 

 

 

TRANSPORTATION CONSTRUCTION SERVICES, INC.

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

TCM GROUP

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

PCI GROUP, LLC

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officere

 

 

 

 

 

 

 

TRS CONSULTANTS, INC.

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman

 

Consent and Reaffirmation — Signature Page

 

--------------------------------------------------------------------------------


 

 

HILL INTERNATIONAL REAL ESTATE, LLC

 

 

 

 

 

 

By:

/s/ David L. Richter

 

Name:

David L. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

HILL INTERNATIONAL DEVELOPMENT, INC.

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

HILL INTERNATIONAL (PUERTO RICO), INC.

 

 

 

 

 

 

 

By:

/s/ Irvin E. Richter

 

Name:

Irvin E. Richter

 

Title:

President

 

Consent and Reaffirmation — Signature Page

 

--------------------------------------------------------------------------------


 

Schedule I to Fourth Amendment

 

Permitted Investments in Connection with

Qatar Rail Project and Oman Airports Project

 

Date

 

Net Investments Allowed

 

April 30, 2013

 

$

3,000,000

 

May 31, 2013

 

$

3,000,000

 

June 30, 2013 and thereafter

 

$

0

 

 

--------------------------------------------------------------------------------


 

Schedule II to Fourth Amendment

 

Duties of Financial Advisor

 

Forecasting and Budgeting:

 

1.                                      Reassess the achievability of the 2013
business plan and assist management with revising the current year projections;

 

2.                                      Assist management with extending the
business plan (to include cash projections) through 2014.

 

Analysis of Foreign Loan Facilities:

 

1.                                      Develop a forecast for each foreign loan
facility that projects utilization, letter of credit requirements and restricted
cash requirements;

 

2.                                      Evaluate and assist management with the
Borrower’s current efforts to refinance existing foreign loan facilities and
secure new loan commitments;

 

3.                                      Evaluate the current terms and
conditions of the Borrower’s and its Subsidiaries’ foreign loan facilities and
evaluate and assist management with alternative financing opportunities.

 

Senior Credit Facility Refinancing Efforts:

 

1.                                      Assist in the preparation of financial
projections in form and substance necessary to support refinancing efforts with
respect to the senior credit facility;

 

2.                                      Evaluate and assist management with the
current refinancing efforts that are underway;

 

3.                                      Identify potential replacement lenders;

 

4.                                      Work with management to secure loan
commitments for the refinancing of the senior credit facility;

 

5.                                      Assist management with underwriting due
diligence efforts.

 

--------------------------------------------------------------------------------


 

Exhibit A to Fourth Amendment

 

See attached for Exhibit H to the Credit Agreement (form L/C Compliance
Certificate).

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF L/C COMPLIANCE CERTIFICATE

 

Date:                      ,          

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 30, 2009
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Hill International, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

In connection with the Letter of Credit Application that is being delivered by
the Borrower simultaneously herewith (the “Current Letter of Credit
Application”), the undersigned Responsible Officer(1) hereby certifies as of the
date hereof that he/she is the
                                                                           of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:

 

1.                                      Both before and after giving effect to
the issuance of the Letter of Credit being requested in the Current Letter of
Credit Application (the “Current Letter of Credit”), the aggregate outstanding
amount of L/C Obligations of Foreign Letters of Credit that have been issued
after the Fourth Amendment Effective Date does not exceed $7,000,000 except to
the extent that one or more Foreign Letters of Credit existing as of the Fourth
Amendment Effective Date have expired and the aggregate outstanding amount of
L/C Obligations of all Foreign Letters of Credit that have been issued after the
Fourth Amendment Effective Date does not exceed $11,800,000.

 

2.                                      Subject to Section 2.03(b)(iii) of the
Credit Agreement, the expiry date of the Current Letter of Credit will not occur
more than twelve months after the date of issuance or last extension.

 

3.                                      The expiry date of the Current Letter of
Credit (including as a result of an automatic extension) will not occur after
March 31, 2016.

 

--------------------------------------------------------------------------------

(1)                                 This certificate should be from the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower.

 

H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                              ,             .

 

 

HILL INTERNATIONAL, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------